April 3, Access Integrated Technologies, Inc. 55 Madison Avenue, Suite 300 Morristown, NJ 07960 Ladies and Gentlemen: We are acting as special counsel to Access Integrated Technologies, Inc. d/b/a Cinedigm Digital Cinema Corp., a Delaware corporation (the “Company”), in connection with the registration of the resale of 1,320,000 shares of the Company’s Class A common stock, $0.001 par value per share (the “Common Stock”) to be issued on a quarterly basis as additional share payments (the “Additional Share Payments”) and which may, at the Company’s option and subject to certain conditions, be issued from time to time on a quarterly basis as interest (the “Interest Shares” and, together with the Additional Share Payments, the “Shares”), pursuant to the three-year 10% notes issued by the Company on August 27, 2007 (the “2007 Senior Notes”).The Company is filing concurrently herewith an Amendment No. 2 (the “Amendment”) to the Registration Statement on Form S-3 filed with the
